Citation Nr: 1620466	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs healthcare system.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to February 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Columbia, Missouri.  In April 2015 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The Board observes that the Veteran recently (in July 2015) filed a notice of disagreement (NOD), with a May 2015 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  A properly filed NOD that has not been addressed by an appropriate statement of the case (SOC) requires a remand directing the Agency of Original Jurisdiction (AOJ) to issue a SOC.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case the Board has considered that (1) the St. Louis RO is a separate AOJ from the VAMC that adjudicated the healthcare eligibility issue before the Board, (2) the St. Louis RO clearly acknowledged the NOD in a September 2015 letter and is acting upon the matter, and (3) the pending NOD at the St. Louis RO is not intertwined with the matter before the Board for appellate review at this time.  The Board concludes that taking jurisdiction of the separate St. Louis RO matter just to remand it to the St. Louis RO does not appear necessary or useful to any purpose at this time.  In that light, and crucially noting that a remand would require a separate and distinct Board decision issued solely for the purpose of remanding a matter to the St. Louis RO to direct the RO to continue doing what they are in the process of doing, the Board finds the most reasonable action is to defer any Board action in this matter.

The Board also notes that the Veteran's correspondence, including his statement on a November 2015 submission to VA, suggests that he intends to claim service connection for posttraumatic stress disorder (PTSD).  The Veteran's November 2015 correspondence stated: "I intend to see a mental health provider for PTSD for injury inflicted during basic training."  The Veteran has not yet filed a formal claim on the designated form to initiate adjudication.  The issue of service connection for PTSD has not been adjudicated by an AOJ, the Board does not have jurisdiction over it, and the matter of determining whether the Veteran desires to file a formal claim (on the designated form) for this benefit at the appropriate Regional Office is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  (The Veteran is hereby advised that he also may contact his local VA Regional Office to request the form to initiate a service connection claim.)


FINDING OF FACT

The Veteran's only period of service was a period of 8 months and 20 days from May 21, 1992 to February 10, 1993; he was discharged for a disability (patella-femoral pain syndrome with degenerative joint disease in both knees) that has since been adjudged to be service connected without presumptive provisions of law.


CONCLUSION OF LAW

The basic eligibility requirements for enrollment in the VA medical healthcare system are met.  38 C.F.R. § 3.12a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981 and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods: (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. 38 C.F.R. § 3.12a (d).

The threshold issue to address in this case is whether the Veteran has the minimum period of active duty for basic eligibility for VA healthcare benefits.  His DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served on active duty for a period of 8 months and 20 days from May 21, 1992 to February 10, 1993; this is clearly less than 24 months of continuous active duty.  The Veteran has made no arguments to the contrary.  Thus, his service does not satisfy the requisite minimum of twenty-four consecutive months of active duty required by 38 C.F.R. § 3.12a.

However, the Veteran was discharged for a disability adjudged service-connected without presumptive provisions of law.  Service treatment records show that he reported worsening pain associated with "DJD bilat[eral] knee[s]" in November and December 1992.  One of the November 1992 reports refers to the Veteran's "PFS," or patellofemoral pain syndrome, and notes that the Veteran's increasing bilateral knee pain led to his requesting "to begin MEB" (referring to a Medical Evaluation Board).  In December 1992, he was put on a limited physical profile due to bilateral knee pain.  Service personnel records show that he was discharged in February 1992 for "Failure to meet procurement medical standards" (noted on his DD Form 214), and a December 1992 determination document included amongst the personnel records shows that the Veteran's "Bilateral Knee Pain with degenerative joint disease" was the disability found to render the Veteran "unfit" and due to which he "should be separated from the service...."

During the pendency of this appeal, a June 2015 rating decision awarded service connection for patella-femoral pain syndrome with degenerative joint disease in both knees.  This decision was based on a finding that the Veteran's bilateral knee disability pre-existed service, but was shown to have been permanently aggravated during service.

The Board finds that the Veteran was discharged for a disability (patella-femoral pain syndrome with degenerative joint disease in both knees) that has since been adjudged to be service connected without presumptive provisions of law.  Therefore, the Veteran falls within the purview of an exception listed in 38 C.F.R. § 3.12a (d), and basic eligibility for enrollment in the VA healthcare system is warranted.


ORDER

Basic eligibility for enrollment in the VA healthcare system is granted.


____________________________________________
GEORGE R.  SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


